Title: To Benjamin Franklin from Sir Edward Newenham, 12 October 1784
From: Newenham, Sir Edward
To: Franklin, Benjamin


				
					
						Dear Sir
						Belcamp 12 Ocbr. 1784
					
					I have the Honor of sending you the MORNING POST of this day, & entreat by a Single Line, that you will, by the return of the post let me Know whether you received, as I shall thereby Judge of the regularity of our new Establishment, & shall take my measures accordingly—
					I am inclined to think the Tools of Government may take out the MORNING Post & Subsitute their own base, Lying and Corrupted Vehicle of Falshood & Misrepretation, consequently I shall impatiently hope for your Excellencys Answer—& when you have read it, you will keep it for our much respected friend on his return from America—
					As the Attorny General declared he would prosecute the Sherriffs, I Suppose he will file an Information against me— I fear him not— I have Law, Precedent & Constitution on my side— An army of Lawyers cannot Injure me—
					
					I have the Honor to be Dear Sir with Every Sentiment of Respect & Esteem yr: Excellencys Most obt & Very Humble Sert
					
						
							Edward Newenham
						
					
				
				
					I beg for the Honor of your Excellencys introductory Letters to yr Friends in Boston New Yorke Rhode Island, Philadelphia & Charles town, as I requested in my last of the 9 Instant—
				
			 
				Addressed: To / His Excellency Dr Franklin / Minister Plenipotentiary / from the united States / Passy / near Paris—
				Endorsed: Oct. 12, 84
			